DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.
 
Claim Objections
Claims 1-7 objected to because of the following informalities:  In claim 1, “a processing” should be “a processing unit”.  Appropriate correction is required.

Response to Arguments
Arguments are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8-9, 11, 12, 15, 17, 19 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0292470 A1 to Shearin et al. in view of U.S. Patent No. 6236736 B1 to Crabtree, U.S. Patent Application Publication No. US 20020056750 A1 to Kato and U.S. Patent Application Publication No. 2020/0202094 A1 to D’Ercoli.

Regarding claim 8, Shearin discloses a self-service terminal (abstract checkout system is automated and see fig. 2 checkout clerk is optional) comprising:
	a scanner comprising: an enclosure defining a first opening and a second opening (fig. 3 slots), a first camera arranged to capture first images exterior to the enclosure via the first opening (paragraph 30 first camera 42), the first camera having a first field of view (paragraph 30 and fig. 3), and a second camera arranged to capture second images exterior to the enclosure via the second opening, the second camera having a second field of view (paragraph 30 first camera 42); a processor electrically coupled to the first camera and the second camera (paragraph 46); and a memory 
	receive the first images from the first camera, receive the second images from the second camera, and determine, using the first images and the second images, if a first product in the first images and a second product in the second images are the same product (paragraph 41 determine whether optical codes match).

Shearin fails to disclose 
1) the image tracking procedure
2) a first indicator light electrically coupled to the processor and located at a first end of the enclosure; and a second indicator light electrically coupled to the processor and located at a second end of the enclosure, the first and second indicator lights each configured to: display a first color when the first product in the first images and the second product in the second images are the same product, and display a second color when the first product in the first images and the second product in the second images are not the same product;
illuminate the first and second indicator lights the first color when the first product and the second product are the same product, and illuminate the first and second indicator lights the second color when the first product and the second product are not the same product
3) wherein the first and second indicator lights are visible to a customer and store personnel.


Shearin as modified still fails to disclose
2) a first indicator light electrically coupled to the processor and located at a first end of the enclosure; and a second indicator light electrically coupled to the processor and located at a second end of the enclosure, the first and second indicator lights each configured to: display a first color when the first product in the first images and the second product in the second images are the same product, and display a second color when the first product in the first images and the second product in the second images are not the same product;
illuminate the first and second indicator lights the first color when the first product and the second product are the same product, and illuminate the first and second indicator lights the second color when the first product and the second product are not the same product
3) wherein the first and second indicator lights are visible to a customer and store personnel.



Shearin as modified still fails to disclose
2) a first indicator light electrically coupled to the processor and located at a first end of the enclosure; and a second indicator light electrically coupled to the processor and located at a second end of the enclosure, the first and second indicator lights each configured to: display a first color when the first product in the first images and the second product in the second images are the same product, and display a second color when the first product in the first images and the second product in the second images are not the same product;
illuminate the first and second indicator lights the first color when the first product and the second product are the same product, and illuminate the first and second indicator lights the second color when the first product and the second product are not the same product
3) wherein the first and second indicator lights are visible to a customer and store personnel.



Regarding claim 9, Shearin discloses, wherein a portion of the first field of view overlaps a portion of the second field of view (fig. 3).

Regarding claim 11, Shearin discloses wherein determining that a first product in the first images and a second product in the second images are the same product includes instructions that, when executed by the processor, cause the processor to determine a property of the first product in the first images matches a property of the second product in the second images (paragraph 41 optical code matching)

Regarding claim 12, Shearin discloses wherein the property includes at least one of a color of packaging, text printed on the packaging, and a barcode printed on the packaging (paragraph 49 barcode).

claim 15, Shearin discloses wherein first opening and the second opening are located at opposite ends of the enclosure (fig. 3 left and right).

Regarding claim 17, Shearin discloses a method comprising:
	passing a product through a field of view defined by a first camera and a second camera (fig. 3 product 20 passes through field of view of cameras 42 and 44 and see [30]-[31]);
	receiving, at a computing device comprising a processor, first images from the first camera (paragraph 41); receiving, at the computing device, second images from the second camera (paragraph 41); and determining, by the computing device using the first images and the second images, if a first product in the first images and a second product in the second images are the product passed through the field of view (paragraph 41 decoded optical codes match).

Shearin fails to disclose 
1) the image tracking procedure
2) a first indicator light electrically coupled to the processor and located at a first end of the enclosure; and a second indicator light electrically coupled to the processor and located at a second end of the enclosure, the first and second indicator lights each configured to: display a first color when the first product in the first images and the second product in the second images are the same product, and display a second color when the first product in the first images and the second product in the second images are not the same product;

3) wherein the first and second indicator lights are visible to a customer and store personnel.
However Crabtree discloses determining that a first product in the first images and a second product in the second images are the same product includes instructions that, when executed by the processor, cause the processor to perform an image tracking procedure (fig. 4 and see column 4 35-42). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Shearin by tracking items before and after scanning. The motivation for the combination is improved security (column 2 24-29).

Shearin as modified still fails to disclose
2) a first indicator light electrically coupled to the processor and located at a first end of the enclosure; and a second indicator light electrically coupled to the processor and located at a second end of the enclosure, the first and second indicator lights each configured to: display a first color when the first product in the first images and the second product in the second images are the same product, and display a second color when the first product in the first images and the second product in the second images are not the same product;

3) wherein the first and second indicator lights are visible to a customer and store personnel.

Shearin discloses scanning apparatus down below the scanning path. However in an analogous art, Kato discloses scanners mounted such that components are visible to a customer and store personnel (figures 27-30). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Shearin as modified by mounting scanning components on a post. The motivation for the combination is improved scanning (paragraph 11). 

Shearin as modified still fails to disclose
2) a first indicator light electrically coupled to the processor and located at a first end of the enclosure; and a second indicator light electrically coupled to the processor and located at a second end of the enclosure, the first and second indicator lights each configured to: display a first color when the first product in the first images and the second product in the second images are the same product, and display a second color when the first product in the first images and the second product in the second images are not the same product;

3) wherein the first and second indicator lights are visible to a customer and store personnel.

However D’Ercoli discloses an indicator light associated with a scanning sensor, said indicator light configured to display first color when the product correctly scans and a second color when the product does not correctly scan (paragraph 28). It would have been obvious to one of ordinary skill in the art to combine this teaching by integrating LEDs with first and second cameras/openings so as to indicate successful/unsuccessful scanning of barcodes (i.e. matching scans on nonmatching scans) to store personnel and customers. The motivation for the combination is to provide useful information to a user (paragraph 28).


Regarding claim 19, Shearin discloses wherein determining if the first product and the second product are the product includes determining if a property of the first product in the first images matches a property of the second product in the second images (paragraph 41 optical code match).

claim 20, Shearin discloses wherein the property includes at least one of a color of packaging, text printed on the packaging, and a barcode printed on the packaging (paragraph 49 barcode).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shearin in view of Crabtree, Kato and D’ercoli as applied to claim 8 and further in view of U.S. Patent Application Publication No. 2018/0276456 A1 to Miyagi.
Regarding claim 13, Shearin as modified discloses wherein the scanner is located in a fixed position such that the first camera and the second camera are located below first field of view and the second field of view (fig. 3). Shearin fails to disclose the cameras being located above. However Miyagi disclose mounting above field of view (fig. 1 116). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Shearin by having the cameras above the products. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Shearin differs from the claimed invention in the location of camera(s). Miyagi discloses mounting above. One of ordinary skill in the art having benefit of the disclosure could have implemented any known way of mounting camera(s).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shearin in view of Crabtree, Kato and D’ercoli as applied to claim 8 and further in view of U.S. Patent Application Publication No. 2006/0043194 A1 to Barkan.
claim 14, Shearin as modified fails to disclose and Barkan discloses a dual camera scanner wherein a product scanner wherein the scanner is a handheld component and movable (fig. 5A, [18] and [31]). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Shearin by utilizing a handheld scanner. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Shearin differs from the claimed invention in the type of housing of cameras. Shearin discloses a fixed housing. Barkan discloses handheld housing. One of ordinary skill in the art having benefit of the disclosure could have implemented any known way of enclosing cameras.
Allowable Subject Matter
Claims 1-7 would be allowable if “a processing” is changed to “a processing unit”. The closest art of record fails to disclose a plurality of enclosures all with first and second cameras associated with first and second openings and a transceiver configured to allow the enclosures to communicate with each other and the processing unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687